DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 10/18/2022.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The objection to Specification is withdrawn in view of the amendment.

The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is withdrawn in view of the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/335,027. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Application No. 17/335,027 contain every element of claims 1-20 of the instant application.
As shown in the table below, claims 1, 2, 5 and 6 of the ‘027 Application
comprise the same elements as recited in claim 1 of instant application: A method comprising: (1) processing data packets and implementing policies in a software defined network (SDN) of a virtual computing environment, by at least two SDN appliances configured to disaggregate enforcement of policies of the SDN from hosts of the virtual computing environment, (2) the hosts implemented on servers communicatively coupled to network interfaces of the SDN appliance, the servers hosting a plurality of virtual machines, (3) the servers communicatively coupled to network interfaces of at least two top-of-rack switches (ToRs), the SDN appliance comprising a plurality of smart network interface cards (sNICs) configured to implement functionality of the SDN appliance, (4) the sNICs having a floating network interface configured to provide a virtual port connection to an endpoint within a virtual network of the virtual computing environment, wherein: (5) each sNIC associated with a first of the SDN appliance is paired with an sNIC associated with a second of the SDN appliance; (6) each sNIC of two paired sNIC is configured to serve a same floating network interface; (7)  selecting the first SDN 
appliance as an active SDN appliance, wherein the other SDN appliance is a passive SDN appliance; (8)  announcing a virtual IP (VIP) via border gateway protocol (BGP) for each paired sNIC; for each sNIC of two paired sNICs, (9) replicating active flows from an active sNIC to a passive sNIC; and (10) in response to a failure of the active SDN appliance: (11) withdrawing routes from the active SDN appliance; and (12) causing the ToRs to redirect data traffic to the passive SDN appliance. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/335014
1.  A method for (1) processing data packets and implementing policies in a software defined network (SDN) of a virtual computing environment, by at least two SDN appliances configured to disaggregate enforcement of policies of the SDN from hosts of the virtual computing environment, 
 (2) the hosts implemented on servers communicatively coupled to network interfaces of the SDN appliance, the servers hosting a plurality of virtual machines, (3) the servers communicatively coupled to network interfaces of at least two top-of-rack switches (ToRs), the SDN appliance comprising a plurality of smart network interface cards (sNICs) configured to implement functionality of the SDN appliance, (4) the sNICs having a floating network interface configured to provide a virtual port connection to an endpoint within a virtual network of the virtual computing environment, wherein: 
(5) each sNIC associated with a first of the SDN appliance is paired with an sNIC associated with a second of the SDN appliance; (6) each sNIC of two paired sNIC is configured to serve a same floating network interface; 

 
  the method comprising: 
(7)  selecting the first SDN 
appliance as an active SDN appliance, wherein the other SDN appliance is a passive SDN appliance; 
 (8)  announcing a same virtual IP (VIP) via border gateway protocol (BGP) for each paired sNIC; 
   for each sNIC of two paired sNICs, (9) replicating active flows from an active sNIC to a passive sNIC; and 
   (10) in response to a failure of the active SDN appliance: 
  (11) withdrawing routes from the active SDN appliance; and 
   (12) causing the ToRs to redirect data traffic to the passive SDN appliance.
Application 17/335027
1. A method for (1) processing data packets and implementing policies in a software defined network (SDN) of a virtual computing environment, by at least two SDN appliances configured to disaggregate enforcement of policies of the SDN from hosts of the virtual computing environment, 
(2) the hosts implemented on servers communicatively coupled to network interfaces of the SDN appliance, the servers hosting a plurality of virtual machines, (3) the servers communicatively coupled to at least two top-of-rack switches (ToRs), the SDN appliance comprising a plurality of smart network interface cards (sNICs) configured to implement functionality of the SDN appliance, 
(4) the sNICs having a floating network interface configured to provide a virtual port connection to an endpoint within a virtual network of the virtual computing environment, wherein:

(5) each sNIC that is associated with a first of the SDN appliance is paired with an sNIC associated with a second of the SDN appliance; (6) each of the paired sNIC is configured to serve multiple floating network interfaces; each floating network interface is serviced by multiple one of the paired sNICs; the method comprising:   
  (7) selecting the first of the SDN appliance as an active SDN appliance, wherein the second SDN appliance is a passive SDN appliance; 
  (8) announcing, on the virtual network, a unique virtual IP (VIP) address via border gateway protocol (BGP) for each paired sNIC; 
   configuring each of the multple floating network interface to be serviced by at least two VIP addresses; 
   splitting, by the ToRs, data traffic on the virtual network across different one of the VIP addresses;
   determining that the second SDN appliance has become active; and 
   in response to determining that the second SDN appliance has become active, 
  performing a flow synchronization process between the paired sNICs of the first and second SDN appliances.

2. The method of claim 1, wherein the flow synchronization process comprises: implementing at least two colors; associating each connection and entry in a flow table with a color; (9) establishing a pairing relationship between a primary sNIC and a secondary sNIC; wherein a connection to a paired device can be replicated; assigning a color to an sNIC that comes online; as the online SNIC receives traffic, adding new flows to the flow table with the assigned color and (9) replicated new flows to paired sNICs, wherein all connections use the same color until the pairing fails, and continues using the same color if there is no active pairing; when pairing is re-established, changing the assigned color to a new color; using the new color for new flows that are added to the flow table and (9) replicating new flows to the paired sNIC; and replicating existing connections to a new device to which a new pairing was created or an existing device to which pairing was re-established, wherein: only connections which have different color than an actively used color is replicated; entries with a currently active color are not replicated.
5. The method of claim 1, wherein in response to a single card sNIC: (10) if an outage of the single sNIC persists, selecting a different sNIC on another SDN appliance and initiating pairing with an sNIC on the another appliance; and announcing a VIP of the selected sNIC as active when flow synchronization completes for all floating network interfaces.
6. The method of claim 1, wherein in response to a single SDN appliance failure: (10) if an outage of the single SDN appliance failure persists, (11) removing an existing pairing relationship, (12) allocating a new SDN appliance, and creating a pairing relationship with the new SDN appliance.


 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/335,027.

Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive.
(1) 	Applicant argues that “Claim 1 of the current application, as amended, recites: 
for each sNIC of two paired sNICs, replicating active flows from an active sNIC to a passive sNIC; and in response to a failure of the active SDN appliance: withdrawing routes from the active SDN appliance; and causing the ToRs to redirect data traffic to the passive SDN appliance. 
The claims thus recite distinct subject matter, which is not rectified by claims 2, 5, and 6 of copending Application No. 17/335,027. Accordingly, withdrawal of the double patenting rejection is requested.”

Examiner respectfully disagrees. As stated in the table above, the copending Application No. 17/335,027 still discloses the amended claim 1 of the instant application:
for each sNIC of two paired sNICs, replicating active flows from an active sNIC to a passive sNIC (claim 2 of the ‘027 application recites: “The method of claim 1, wherein the flow synchronization process comprises: implementing at least two colors; associating each connection and entry in a flow table with a color; establishing a pairing relationship between a primary sNIC (i.e., active sNIC) and a secondary sNIC (i.e., passive sNIC); wherein a connection to a paired device can be replicated; assigning a color to an sNIC that comes online; as the online SNIC receives traffic, adding new flows to the flow table with the assigned color and replicated new flows to paired sNICs, wherein all connections use the same color until the pairing fails, and continues using the same color if there is no active pairing; when pairing is re-established, changing the assigned color to a new color; using the new color for new flows that are added to the flow table and replicating new flows to the paired sNIC; and replicating existing connections to a new device to which a new pairing was created or an existing device to which pairing was re-established, wherein: only connections which have different color than an actively used color is replicated; entries with a currently active color are not replicated” (emphasis added)); and in response to a failure of the active SDN appliance: withdrawing routes from the active SDN appliance (claim 6 of the ‘027 application recites: “The method of claim 1, wherein in response to a single SDN appliance failure: if outage of the single SDN appliance persists, removing existing pairing relationship, allocating a new SDN appliance, and creating a pairing relationship with the new SDN appliance” (emphasis added)); and causing the ToRs to redirect data traffic to the passive SDN appliance (claims 5 and 6 of the ‘027 application recite: claim 5. “The method of claim 1, wherein in response to a single card sNIC: “The method of claim 1, wherein in response to a single SDN appliance failure: if outage of the single sNIC persists, selecting a different sNIC on another SDN appliance (i.e., passive SDN appliance) and initiating pairing with an sNIC on the another appliance.”; claim 6: “The method of claim 1, wherein in response to a single SDN appliance failure: if outage of the single SDN appliance persists, removing existing pairing relationship, allocating a new SDN appliance, and creating a pairing relationship with the new SDN appliance” (emphasis added)and (emphasis added)). Therefore the obviousness type double patenting rejection is maintained.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        October 22, 2022